Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a downdraft table with a workpiece holder wherein the workpiece holder is designed to be stationary and the suction device is arranged around the workpiece holder and configured to be rotatable about the workpiece holder.  The closest prior art of Cheng US 2002/0079069 and Yabe et al. US 2015/0361550 teach the use of downdraft tables and suction chambers for processing a workpiece.  Cheng teaches the use of a stationary workpiece holder and suction device configured to be stationary and surrounding the workpiece holder for removing debris while a workpiece is being processed.  The difference between the prior art of Cheng and the pending application is the suction device being configured to be rotatable about the workpiece holder.  Yabe teaches a suctioning chamber (11) wherein a rotatable workpiece holder (12) is provided for processing a workpiece (wafer).  The difference between the prior art of Yabe and the pending application is wherein the workpiece holder is rotatable and the suction device is stationary.  It would not have been obvious to one of ordinary skill in the art, at the time of filing, to modify the suction device to be rotatable in either Cheng or Yabe without hindsight or destroying the claimed invention.  For the above reasons, the claims overcome the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and the state of the art: Carlson US 3941040, Baitinger et al. US 4632022, Horntvedt US 5056422, and Lorey et al. US 6811587.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723